Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 1 of 7 Page ID #878




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CURTIS PENDEGRAFT,                              )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 17-CV-447-SMY
                                                 )
 JEANNE CAMPANELLA, TRACIE                       )
 SANFORD, KEVIN MURPHY,                          )
 ALPHONSO DAVID, BLAKE WOODS,                    )
 WEXFORD HEALTH SOURCES, INC,                    )
 and WILLIAM RANKIN,                             )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Curtis Pendegraft, who was formerly incarcerated in the Illinois Department of

Corrections, filed the instant lawsuit pursuant to 42 U.S.C. § 1983 claiming Defendants were

deliberately indifferent to his serious health needs while he was incarcerated at Vienna

Correctional Center, Shawnee Correctional Center, and East Moline Correctional Center from

2015 to 2016 (Doc. 41). Specifically, he alleges that Defendants failed to adequately treat

osteomyelitis and MRSA in his right shoulder and hip (Count I) (Id.).

       Now pending before the Court are Defendants William Rankin, Alfonso David, Blake

Woods, and Wexford Health Source, Inc.’s (“Wexford”) Motion for Summary Judgment (Doc.

132) and Defendants Jeanne Campanella, Kevin Murphy, and Tracie Sanford’s Motion for

Summary Judgment (Doc. 152). Pendegraft filed a response in opposition (Doc. 160). For the

following reasons, the Motions are GRANTED.




                                          Page 1 of 7
Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 2 of 7 Page ID #879




                                                   Background

           The following relevant facts are undisputed: Pendegraft was housed at Vienna from

February 13, 2015 to August 27, 2015 where Defendant Jeanne Campanella was the warden.

Before arriving at Vienna, he was told by a doctor that he would need to be on antibiotics (in pill

form) for the rest of his life to treat his infections (Doc. 133-1, p. 4). While at Vienna, Pendegraft

was under the care of Defendant Dr. Alphonso David and Nurses Kevin Murphy and Tracie

Stafford were working in Vienna’s healthcare unit. Dr. David ordered an x-ray of Pendegraft’s

right shoulder and scapula on July 30, 2015 (Doc. 133-2, p. 17). The x-ray report noted lucency

(low density) in the humeral (upper arm bone) head, “osteomyelitis not excluded,” and “some

adenopathy in the right axillary region” (Id.). Pendegraft appeared at the healthcare unit on July

30 and 31, 2015 and requested medical care (bandages and a review of the x-ray) but refused to

pay the required $5.00 copay and was not seen (Doc. 152-5, pp. 4, 6). Murphy and Stafford noted

Pendegraft’s refusal in his medical records (Id.).

           Upon Pendegraft’s transfer to Shawnee, an Offender Health Status Transfer Summary

noted a non-healing wound on his right hip and that he was currently on antibiotics – Vancomycin

Clindamycin (Doc. 133-2, p. 2). These antibiotics were continued at Shawnee (Id. 3).1                       During

his time at Shawnee, Pendegraft was regularly given bandages and told to cover his hip wound

(Doc. 133-1, p. 8). Dr. David, also Pendegraft’s medical provider at Shawnee, ordered additional

x-rays. X-rays taken on September 10 and September 21, 2015 revealed a “Hill-Sach deformity”

(an old fracture) in the humeral head and clavicular osteolysis (Doc. 133-2 , pp. 18-9). Dr. David

also requested an MRI on September 24, 2015 (Id. 8). The MRI was performed on October 22,

2015 and showed signs of osteomyelitis (Id. 6). On October 27, 2015, Pendegraft’s intravenous



1
    Pendegraft believes that he contracted a MRSA infection when transferred to Shawnee (Doc. 133-1, p. 7-8).

                                                    Page 2 of 7
Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 3 of 7 Page ID #880




antibiotics2 were continued for 10 days. He was referred to an orthopedic surgeon by Defendant

Blake Woods, a nurse practitioner, after Dr. David requested the consult and it was approved

through Wexford’s collegial process with Dr. Ritz, who is part of Wexford’s utilization

management (Id. 9-10).

         The specialist, Dr. Kevin Koth, of The Orthopaedic Institute of Southern Illinois, examined

Pendegraft on November 13, 2015 (Id. 11).3 Dr. Koth diagnosed chronic right shoulder pain and

right rotator cuff tendonitis and recommended referral to a shoulder specialist (Id. 14). The

shoulder specialist, Dr. J.T. Davis, recommended that Pendegraft be seen by an infectious disease

specialist on December 17, 2015 (Id. 42). Pendegraft was subsequently seen by Dr. Anupam

Pande, an infectious disease specialist, on January 21, 2016 (Id. 45). Dr. Pande concluded that

Pendegraft’s shoulder osteomyelitis was not currently active, that his chronic pain was from

secondary osteoarthritis, that it was unclear whether his hip osteomyelitis was active, and that

additional diagnostic tests of the hip were required (x-ray and possible MRI) (Id. 46). He indicated

that no intravenous antibiotics were necessary at the time (Id. 44). This conclusion was echoed by

Dr. Christopher McAndrew, an orthopedic specialist.                      No surgery or follow up care was

recommended (Id. 49-50). The x-ray recommended by Dr. Pande was taken on January 25, 2016

(Id. 29). A subsequent MRI of Pendegraft’s shoulder was taken; upon an April 7, 2016 review,

Dr. McAndrew found no evidence of infection and did not recommend debridement or surgery

(Id. 53). Throughout April 2016, Pendegraft’s wounds were dressed and he was instructed on

dressing changes related to his MRSA infection (Id. 33-37).




2
  The medical record and Pendegraft’s deposition testimony are vague on when oral antibiotics and intravenous
antibiotics were stopped and started. However, it is undisputed that during Pendegraft’s incarceration, he was
receiving some form of antibiotics, although perhaps not on a daily basis.
3
  Pendegraft testified that his medical records and test results were not transferred to the specialist for review (Doc.
133-1, p. 12).

                                                     Page 3 of 7
Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 4 of 7 Page ID #881




          Pendegraft was transferred to East Moline on April 27, 2016. At East Moline, Pendegraft’s

MRSA infection was being treated by Dr. William Rankin, among others. Pendegraft was given

antibiotics, directed to shower in the health care unit, and given bandages to dress the wound (Doc.

Id. 40-41). A wound culture taken on June 21, 2017 revealed the continuing presence of MRSA

and Pendegraft was prescribed Bactrim and instructed to keep the wound covered (Id. 21-22).

          Pendegraft was transferred to Vandalia Correctional Center on August 19, 2017. His

conditions were treated and began getting markedly better (Doc. 133-1, p. 13). When he was

released from incarceration in July 2018, he did not have an active bone or MRSA infection (Id.

13-14).

                                             Discussion

          Summary judgment is proper if there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). Once a properly

supported motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

          Prison officials violate the Eighth Amendment if they are deliberately indifferent to a

serious medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d

679, 684 (7th Cir. 2016). To prevail on a claim for deliberate indifference to a serious medical

need, an inmate must show that he 1) suffered from an objectively serious medical condition; and

2) that the defendant was deliberately indifferent to a risk of serious harm from that condition.

Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). An objectively serious condition includes an

ailment that has been “diagnosed by a physician as mandating treatment,” one that significantly

affects an individual’s daily activities, or which involves chronic and substantial pain. Gutierrez

v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997).



                                             Page 4 of 7
Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 5 of 7 Page ID #882




       Here, it is undisputed that Pendegraft suffered from a serious medical condition. As such,

the subjective element requires proof that a defendant knew of but disregarded the risks associated

with his condition. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Pendegraft argues that

Defendants Rankin, Woods, and Dr. David failed to adequately treat his infections because they

failed to provide a constant supply of antibiotics, did not segregate him from other inmates to

reduce the risk of infection, ignored specialists’ advice, and failed to transfer medical records.

       A medical professional’s response to an inmate’s medical needs violates the Eighth

Amendment when “no minimally competent professional would have so responded under those

circumstances.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (quotation marks and citation

omitted). Significantly, Pendegraft does not cite to any specific portion of the record to support

his claims against Defendants Rankin, Woods, or Dr. David. Nor does he identify any evidence

supporting his claims against Defendants Wexford, Campanella, Sanford or Murphy. To

successfully oppose summary judgment, “the non-moving party may not rest upon mere

allegations in the pleadings or upon conclusory statements in affidavits; it must go beyond the

pleadings and support its contentions with proper documentary evidence. Beardsall v. CVS

Pharmacy, Inc., 953 F.3d 969, 972 (7th Cir. 2020) (citation and quotation marks omitted).

Pendegraft has not done so.

       Throughout his incarceration, Pendegraft’s shoulder, hip, and MRSA infections were

treated with antibiotics, referrals to specialists, diagnostic tools (as recommended by specialists),

and bandages. While Pendegraft hints that he was not given a constant supply of necessary

antibiotics or bandages and that he was not isolated from other inmates, he is entitled to receive

“reasonable measures to meet a substantial risk of serious harm,” Arnett v. Webster, 658 F.3d 742,

754 (7th Cir. 2011), but is not entitled to demand specific care. And, to the extent Pendegraft



                                             Page 5 of 7
Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 6 of 7 Page ID #883




alleges that any defendant delayed treatment, there is no evidence that any treatment delay was the

result of Defendants’ actions or that any delay resulted in any adverse consequence. Petties, 836

F.3d at 730-1 (“To show that a delay in providing treatment is actionable under the Eighth

Amendment, a plaintiff must also provide independent evidence that the delay exacerbated the

injury or unnecessarily prolonged pain.”). In sum, there is no evidence that any medical provider’s

treatment was blatantly inappropriate, or a significant departure form accepted professional

standards. See Pyles, 771 F.3d at 409.4

        Finally, Pendegraft’s claim that Wexford employed unconstitutional policies of requiring

a $5.00 payment for medical care, understaffing the medical positions, and failing to maintain

adequate facilities also fails as a matter of law. In order to prevail on this claim, Pendegraft must

provide evidence that Wexford acted pursuant to an unconstitutional policy or custom, Whiting v.

Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016), and that the policy was the

moving force behind the constitutional violation. Gable v. City of Chicago, 296 F.3d 531, 537 (7th

Cir. 2002) (quoting Monell v. Dep't of Social Servs., 436 U.S. 658, 691 (1978)). Pendegraft has

presented no evidence that Wexford has a policy, written or otherwise, of requiring payment for

necessary medical care, understaffing medical positions, or failing to provide adequate facilities.

Indeed, he offers no argument to support this claim.




4
  Given this conclusion, it is not necessary for the Court to address Defendant Campanella, Murphy, or Sanford’s
argument that they are entitled to qualified immunity.


                                                 Page 6 of 7
Case 3:17-cv-00447-SMY Document 161 Filed 08/31/21 Page 7 of 7 Page ID #884




                                        Conclusion

       For the foregoing reasons, Defendants Rankin, David, Woods, and Wexford’s Motion for

Summary Judgment (Doc. 132) is GRANTED and Defendant Campanella, Murphy, and

Sanford’s Motion for Summary Judgment (Doc. 152) is GRANTED. The Clerk of Court is

DIRECTED to enter judgment accordingly and to close this case.

       IT IS SO ORDERED.

       DATED: August 31, 2021



                                                 STACI M. YANDLE
                                                 United States District Judge




                                        Page 7 of 7
